                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC        §                    C.A. NO. 2:19-cv-11149-LMA-DMD
                                 §
V.                               §
                                 §
DEQUINCY R. RICHARD              §                    SEC. “I”                MAG. (3)
                                 §
V.                               §
                                 §
REC MARINE LOGISTICS, LLC,       §
GULF OFFSHORE LOGISTICS LLC and  §
OFFSHORE TRANSPORT SERVICES, LLC §

               RICHARD’S MEMORANDUM IN OPPOSITION TO
        MOTION TO APPEAL AND REVERSE THE MAGISTRATE’S RULING

       NOW INTO COURT, through undersigned counsel, comes Defendant/Counter/Third-Party

Plaintiff DeQuincy Richard (“Richard”), and, for his Memorandum in Opposition to the

“Defendants’” Motion Under FRCP Rule 59(B)(2) to Appeal and Reverse the Magistrate’s Ruling

on Production of Vessel for Inspection (Rec. Doc. 51), would respectfully show:

                                       I. BACKGROUND

       The Court is well familiar with the background of this case, and, for brevity, Richard

incorporates as if fully set forth herein, his Motion to Compel (Rec. Doc. 29), Reply Memorandum

in Support (Rec. Doc. 37) and the Court’s Order of December 19, 2019, granting Richard’s Motion

to Compel. (Rec. Doc. 49); Richard’s Motion for Attorney’s Fees (Rec. Doc. 50) and Reply

Memorandum in Support (Rec. Doc. 57); and Richard’s Motion for Sanctions (Rec. Doc. 58).

       This Motion is yet another in a long line of attempts by REC Marine to delay and stall this

lawsuit. The pending matter is an action that was actually filed by REC Marine. Despite the fact

that REC Marine filed it, the company’s actions indicate all it wants to do is delay the “just, speedy
and inexpensive determination” of Richard’s claims. See Fed. R. Civ. P. 1. In the interest of judicial

economy, Richard brought his counterclaims and third-party claims within this proceeding. All

Richard has sought is what is allowed under the Federal Rules of Civil Procedure. A review of the

docket in this matter will show REC Marine and the Third-party Defendants have engaged in a

deliberate delay of the resolution of the claims brought in this lawsuit. Neither REC Marine nor the

Third-Party Defendants should be rewarded by the Court for these actions. The Magistrate’s Order

was appropriate given the conduct of REC Marine, and REC Marine et al have failed to provide

sufficient justification for it to be overturned.

                                II. ARGUMENT & AUTHORITY

        Federal law affords the magistrate judge broad discretion in the resolution of non-dispositive

matters. See Fed. R. Civ. P.72(a). A district court reviews a magistrate judge's order pursuant to the

standards set forth in the Federal Magistrate's Act, 28 U.S.C. §§ 631-39, and Federal Rule of Civil

Procedure 72. Pursuant to these rules, non-dispositive pretrial motions are to be reviewed under the

clearly erroneous or contrary to law standard of review. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(a).

A decision is clearly erroneous or contrary to law when the reviewing court is left with the definite

and firm conviction that a mistake has been committed. Armour v. Hobart Corp., 1998 WL 886995,

at * 1 (Dec. 18, 1998) (Clement, J.) (citing Palacios Seafood, Inc. v. Piling, Inc., 888 F.2d 1509,

1513 (5th Cir. 1989)). Matters concerning discovery generally are considered non-dispositive to the

litigation. Recinos-Recinos v. Express Forestry, Inc., 2006 U.S. Dist. LEXIS 84583, 2006 WL

3388485, at *1 (E.D. La. Nov. 20, 2006) (Africk, J.) (citing Merritt v. Int'l Bhd. of Boilermakers, 649

F.2d 1013, 1018 (5th Cir. 1981)).




                                                    2
       A.      The Magistrate’s ruling was neither clearly erroneous, nor contrary to law

       The Motion –which “Defendants” (hereinafter “REC Marine et al”) incorrectly cite to Federal

Rule of Criminal Procedure 59(B)(2) as the basis for the relief requested– fails to present this Court

with any explanation as to how the Magistrate’s Order was either clearly erroneous, or contrary to

law. The Motion does little to explain or justify REC Marine et al’s repeated actions in violation of

this Court’s Order dated October 16, 2019. (Rec. Doc. 23).

       The law is clear, discovery may be obtained about any matter that is not privileged and that

is relevant to any party’s claim or defense. Fed. R. Civ. P. 26(b)(1). The Federal Rules of Civil

Procedure require initial disclosures be produced, including “a copy–or a description by category and

location–of all documents, electronically stored information, and tangible things that the disclosing

party has in its possession, custody, or control and may use to support its claims or defenses”. See

Fed. R. Civ. P. 26(a)(1)(A)(ii). A court may compel responses to disclosure if a party fails to make

any disclosure required by Rule 26(a) or fails to permit inspection under Rule 34. Fed. R. Civ. P.

37(a)(3)(A)-(B). When a party fails to timely respond to disclosures or produce an item for

inspection, the remedy available to the party who propounded the requests is to apply to the court

for an order compelling discovery. Id. The Magistrate’s ruling was not in violation of any of the

longstanding rules governing discovery. REC Marine et al have failed to produce numerous

documents, and to produce their vessel for inspection. In her Order, Magistrate Douglas followed

the existing law regarding this failure, and applied it to the underlying facts in this case. Her

decision should not be overturned.




                                                  3
       B.      The District Court has already heard, and rejected, the same argument

       The arguments in the Motion may seem familiar to this Honorable Court. This is because

they have already been raised to the District Court previously. On October 16, 2019, the Court held

a Status Conference wherein both the outstanding disclosure documents and the requested vessel

inspection that were the subject of Richard’s Motion to Compel (Rec. Doc. 29) were discussed with

the Honorable Judge Africk. During the Status Conference, counsel for REC Marine et al made the

same claims they could not control the vessel they collectively own and operate. The Court

previously did not give credence to these arguments. The Court issued an Order following the Status

Conference requiring, in part:

       IT IS ORDERED that REC Marine Logistics, LLC shall provide DeQuincy R.
       Richard with initial disclosure requests by October 25, 2019.
       ***
       IT IS FURTHER ORDERED that the vessel inspection shall be completed no later
       than November 15, 2019, and that by October 25, 2019, REC Marine Logistics, LLC
       shall inform counsel for DeQuincy R. Richard of the time and dates when such
       inspection may occur.

(Rec. Doc. 23). REC Marine et al then repeated the same arguments to the Magistrate. They were

rejected a second time, with the Magistrate Judge even referring to them as “specious”. This appeal

represents the third time the arguments will be made. No explanation has been provided by REC

Marine et al as to why any of the prior rulings is incorrect.

       C.      The Motion only addresses a portion of the Magistrate’s Order

       Although REC Marine et al continue to claim this Court lacks authority to order an inspection

of the vessel, they fail to in any way challenge the remainder of the Magistrate’s Order on the Motion

to Compel. The Magistrate’s Order governed more than just the inspection complained of in the

pending Motion, it also addressed REC Marine et al’s failure to provide responsive documents along


                                                  4
with their initial disclosures. “If plaintiff has failed to comply with any of the District Court’s Order

as outlined above, it shall do so no later than five (5) business days from the date of this Order.”

See Order at p. 3 (emphasis in original). REC Marine et al fail to address this portion of the Order.

                                        III. CONCLUSION

        REC Marine et al willfully disobeyed an Order of the Court regarding the outstanding

disclosure documents and the refusal to provide inspection dates. The Magistrate correctly applied

longstanding law to the facts related to this discovery dispute. The Magistrate’s Order should be

upheld. Richard prays for all other relief to which he may be entitled.

                                                Respectfully submitted,

                                                /s/ Eric J. Rhine
                                                Eric J. Rhine (admitted PHV)
                                                Texas Bar No. 24060485
                                                erhine@spaglaw.com
                                                SPAGNOLETTI LAW FIRM
                                                401 Louisiana Street, 8th Floor
                                                Houston, Texas 77002
                                                Telephone:      713-653-5600
                                                Facsimile:      713-653-5656

                                                KOCH & SCHMIDT, LLC
                                                R. Joshua Koch, Jr. (Bar Roll No. 7767)
                                                650 Poydras Street, Suite 2660
                                                New Orleans, Louisiana 70130
                                                Telephone: (504) 208-9040
                                                Facsimile: (504) 208-9041

                                                ATTORNEYS FOR RICHARD




                                                   5
                                 CERTIFICATE OF SERVICE

        I hereby certify that service of the foregoing was automatically accomplished on all counsel
of record through CM/ECF Notice of Electronic Filing in accordance with the Federal Rules of Civil
Procedure on this 13th day of January, 2020.

                                                     /s/ Eric J. Rhine
                                                     Eric J. Rhine




                                                 6
